532 F.3d 939 (2008)
Addington STEWART; Michael Richardson; Leonard Davis; Dominguez Jones; Firefighters' Institute for Racial Equality (F.I.R.E.), Plaintiffs/Appellants,
v.
CITY OF ST. LOUIS, Defendant/Appellee,
Paul E. Davis; Gary Steffens; Gail Simmons; Daniel Sutter; John W. Fischer; Wayne Killingsworth; Local 73 St. Louis Fire Firefighters Association International of Fire Fighters, Intervenors.
No. 07-2548.
United States Court of Appeals, Eighth Circuit.
Submitted: April 14, 2008.
Filed: July 16, 2008.
Joe D. Jacobson, argued, Bradley P. Schneider, on the brief, St. Louis, MO, for Appellants.
Judith Anne Ronzio, argued, Nancy R. Kistler on the Brief, St. Louis, MO, for Appellee.
Greg A. Campbell, on the brief, St. Louis, MO, for Intervenors.
Before WOLLMAN, BEAM, and RILEY, Circuit Judges.
PER CURIAM.
This appeal is the latest in a series of cases filed by firefighters employed by the City of St. Louis Fire Department (the "City") alleging that the City, through its testing process for promotions to the Fire Captain and Battalion Chief positions, discriminated against them on account of their race. More specifically, four individual *940 African-American firefighters and Firefighters' Institute for Racial Equality (FIRE) (collectively "Plaintiffs"), filed suit claiming that the City's 2000 and 2004 promotion tests for the positions of Fire Captain and Battalion Chief were discriminatory. They alleged that the City both intentionally discriminated by using these tests and that the tests, although facially neutral, had a disparate impact on African-Americans. The district court[1] granted the City's summary-judgment motion on Plaintiffs' intentional discrimination claim. Plaintiffs' disparate impact claim proceeded to trial, and after a bench trial, the district court entered judgment for the defendants. Plaintiffs now appeal both judgments as well as an evidentiary ruling excluding a validation study of the 2000 exams and an order finding that FIRE lacked standing to proceed.
We have carefully reviewed the record, the parties' briefs, and the applicable legal authorities. After reviewing Plaintiffs' evidentiary challenge for an abuse of discretion, and their other claims de novo, we find no error in the district court's disposition of their claims.[2]United States v. Gustafson, 528 F.3d 587, 590-91 (8th Cir. 2008) (reviewing evidentiary rulings for abuse of discretion); Roemmich v. Eagle Eye Dev., LLC, 526 F.3d 343, 348, 353 (8th Cir.2008) (conducting de novo review of legal questions and a grant of summary judgment). Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
NOTES
[1]  The Honorable Rodney W. Sippel, United States District Judge for the Eastern District of Missouri.
[2]  The intervening defendants in this case filed a motion to strike Plaintiffs' argument pertaining to the district court's grant of summary judgment on grounds that Plaintiffs did not properly appeal the decision. Given our affirmation of this issue, we deny the motion as moot.